Order entered September 23, 2013




                                          In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                   No. 05-13-00854-CV

                 HALLIBURTON ENERGY SERVICES, INC., Appellant

                                            V.

                     AXIS TECHNOLOGIES, LLC, ET AL., Appellees

                      On Appeal from the 95th Judicial District Court
                                  Dallas County, Texas
                          Trial Court Cause No. DC-11-00267-D

                                        ORDER
       We GRANT the September 19, 2013 unopposed motion of nonresident attorney, Michael

E. Smith, for admission pro hac vice. We DIRECT the Clerk of this Court to add Michael E.

Smith as counsel pro hac vice.


                                                   /s/   DAVID LEWIS
                                                         JUSTICE